Citation Nr: 0513806	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  03-36 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
musculotendinous low back pain.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

The issue of an increased rating for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A single in-service complaint of right shoulder pain in 
service is shown to have been acute and transitory, and 
resolved without objective residual pathology.

2.  Post-service evidence is negative for complaints related 
to a right shoulder disorder for several years after military 
discharge.

3.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and a current right shoulder disorder.

4.  Two isolated complaints of right knee pain in service are 
shown to have been acute and transitory, and resolved without 
objective residual pathology.

5.  Post-service evidence is negative for complaints related 
to a right knee disorder for several years after military 
discharge.

6.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and a current right knee disorder.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2004).

2.  A right knee disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that she should be service 
connected for right shoulder and right knee disorders.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a review of the claims file, the Board finds that all 
the claims must be denied.  In essence, while service medical 
records show isolated complaints related to the right 
shoulder and right knee, there is no evidence of chronic 
disorders claimed in service, no complaints for many years 
after service, and no medical nexus between her current 
claims and military service. 

First, the Board finds that there was no chronic right 
shoulder or chronic right knee disabilities noted during 
active duty.  With respect to the right shoulder, service 
medical records indicate that the veteran sought treatment in 
June 1985 for right shoulder pain.  She was diagnosed with 
tendonitis and placed on a profile.  There were no other 
complaints related to a right shoulder during her remaining 
seven years on active duty.  The service separation 
examination reflected a normal clinical evaluation of her 
upper extremities.   

With respect to the right knee, service medical records 
reflect that the veteran sought treatment in August 1988 with 
a three-week history of pain in the right knee after a fall.  
She was diagnosed with a contusion of the patella and 
prescribed Motrin.  In October 1991, she reported a two-week 
history of right knee pain.  She was diagnosed with 
tendonitis/bursitis.  However, at the time of the service 
separation examination, the clinical evaluation of her lower 
extremities was normal.  

As there was only a single incident of complaints related to 
the right shoulder and only two incidents of complaints 
related to the right knee and a normal service separation 
examination, the Board finds that there is no evidence of a 
chronic right shoulder disability or of a chronic right knee 
disability shown during active duty.

Next, the Board is persuaded by the absence of complaints of, 
treatment for, or diagnoses of right shoulder or right knee 
disorders for many years after military discharge.  Within 
weeks after discharge, the veteran filed a claim for a low 
back disorder.  A September 1992 VA examination reflected a 
normal general physical examination, except as it related to 
the back.  

Parenthetically, service connection for a low back disorder 
was granted by rating decision dated in August 1993.  
Nonetheless, this post-service evidence indicates to the 
Board that the veteran was having no problems related to her 
right shoulder or right knee shortly after discharge.

Moreover, in a March 1994 military quadrennial examination 
report, the veteran's upper and lower extremities were noted 
to be normal.  This suggests to the Board that she was having 
no problems related to her right shoulder or right knee 
within the first two years after military discharge. 

There is no other medical evidence in the claims file 
indicating complaints related to a right shoulder disorder or 
a right knee disorder until the veteran filed her claim in 
early January 2001.  In mid-January 2001, she underwent a 
Persian Gulf War examination.  At that time, she related, 
among other things, right shoulder and right knee pain.  

With respect to the right shoulder, the veteran identified 
the onset of pain as December 2000.  She described it as a 
sharp pain localized in the suprascapular area.  There was a 
history of a "remote" injury in service, in which she 
indicated that she developed a right wrist ganglion and used 
the arm in a different manner, which ultimately caused 
tendinitis.  She received a cortisone shot at the time, which 
she described as "helpful."  

With respect to the right knee, she indicated that she fell 
during military service in Korea and landed on the right knee 
which swelled.  She then had to walk six miles back to 
receive medical care.  She related that she was told in 1996 
that both kneecaps had a tendency to slide laterally and she 
was treated with physical therapy.  

Physical examination revealed complaints of pain, among other 
places, in the right shoulder and right knee.  In the 
clinical assessment, the examiner noted that the veteran's 
right shoulder pain in the past appeared to be:

a tendinitis, probably rotator cuff.  
Currently the pain is more in the 
supraspinatus area and may be a strain 
phenomenon due to abnormal use if she is 
favoring her right wrist.

With respect to the right knee, the clinical assessment was 
right knee pain.  In an October 2001 VA examination, the 
veteran was diagnosed with, among other things, right 
shoulder bursitis and right knee bursitis.

Having determined that after service the veteran first 
experienced right shoulder symptoms in December 2000 and 
right knee symptoms in January 2001, the Board finds that 
without the support of a competent opinion, the post-service 
symptomatology is too remote in terms of time to establish a 
finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1992 and her first reported 
symptoms.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving 
claim).

Next, no physician has established a medical nexus between 
the veteran's right shoulder and right knee complaints (both 
currently diagnosed as bursitis) and military duty.  With 
respect to the right shoulder disorder, the January 2001 VA 
examiner seemed to suggest a differential diagnosis between 
the veteran's complaints in service, which he characterized 
as rotator cuff tendinitis, and current complaints, which he 
characterized as occurring in a different area of the 
shoulder and due to strain phenomenon from right wrist 
complaints.  Parenthetically, the Board notes that the 
veteran's right wrist disorder is not service-connected.

With respect to a right knee disorder, except for the 
veteran's assertions to the contrary, there is no other 
medical evidence in the claims file establishing a medical 
nexus between military service and the veteran's current 
complaints.  Significantly, no medical examiner or treating 
physician has indicated that the veteran's right knee 
disorder is related to what appears to be an acute injury in 
service.  The Board is particularly persuaded by the evidence 
which shows that there was no chronic right knee disorder in 
service or until many years after service, and no physician 
has indicated that any current diagnoses of right knee 
bursitis is related to any incident of the veteran's service.

The Board has also carefully considered the veteran's 
statements that her right shoulder and right knee problems 
started during military service.  Although her statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

The mere contention of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate her current claims with military service 
cannot support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

Her assertions are of little probative value in light of the 
other objective evidence of record showing no evidence of a 
chronic disorder during service, no continuing findings 
indicative of right shoulder or right knee symptomatology, 
and no medical nexus between her current diagnoses and active 
duty.  She lacks the medical expertise to offer an opinion as 
to the existence of a disability, as well as to medical 
causation of any current disability.  Id.  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to her present appeal by 
correspondence dated in May 2001, prior to the initial 
adjudication of her claims in November 2001.

The veteran has been provided every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices. The May 2001 VCAA notice letter 
provided to the veteran generally informed her of the 
evidence not of record that was necessary to substantiate her 
claims and identified which parties were expected to provide 
such evidence.  The veteran was notified of the need to give 
to VA any evidence pertaining to her claims.  In addition, 38 
C.F.R. § 3.159(b)(1) was cited in the statement of the case.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, each of the content 
requirements of a VCAA notice has been fully satisfied.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the veteran underwent a Persian Gulf War 
examination in January 2001 and a VA examination in October 
2001.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a right knee disorder is denied.

REMAND

The veteran claims that her service-connected low back 
disability is worse than currently evaluated.  While she 
underwent a VA examination in October 2001, she more recently 
maintained that her disability had increased in severity.  

In addition, while this appeal was pending, the applicable 
rating criteria for intervertebral disc disease, 38 C.F.R. § 
4.72, DC 5293, were revised effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the 
remaining spinal regulations were amended in September 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  However, the 
veteran has not undergone a VA examination in light of the 
new criteria.

Given the veteran's assertions that her low back disability 
has increased in severity since her last examination, that 
she has not been afforded a VA examination under the amended 
spine regulations, and that it has been a number of years 
since her last examination, the Board finds that a current 
examination is warranted.  

Finally, the veteran is advised that while the case is on 
remand status, she is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center in Boise, Idaho, for 
the period from July 2003 to the present. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and extent of her 
service-connected low back disability.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner should obtain a clinical history 
from the veteran.  All pertinent 
pathology found on examination should be 
noted in the report of the evaluation.  
The examiner should complete the 
appropriate disability examination 
worksheets for the appellant's back 
disability.

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


